IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF THE No. 85279

RESIGNATION OF DOROTHY NASH :

HOLMES, BAR NO. 2057. = [ts Lh fs i)
= SEP 26 2022,

 

ORDER GRANTING PETITION FOR RESIGNATION

This is a joint petition by the State Bar of Nevada and attorney
Dorothy Nash Holmes for her resignation from the Nevada bar.

SCR 93(5) provides that Nevada attorneys who are not actively
practicing law in this state may resign from the state bar if certain
conditions are met. The petition includes statements from state bar staff
confirming that no disciplinary, fee dispute arbitration, or client security
fund matters are pending against Holmes; and that she is current on all
membership fee payments and other financial commitments relating to her
practice of law in this state. See SCR 93(5)(a)(1)-(2).

Bar counsel has recommended that the resignation be
approved, and the Board of Governors has approved the application for
resignation. See SCR 93(5)(a)(2). Holmes acknowledges that her
resignation is irrevocable and that the state bar retains continuing
jurisdiction with respect to matters involving a past member's conduct prior
to resignation. See SCR 93(5)(c)-(d). Finally, Holmes has submitted an
affidavit of compliance with SCR 115. See SCR 93(5)(e).

Supreme Court
OF
NEVADA

22- 30143

(0) 19467 EB

 

 
The petition satisfies the requirements of SCR 93(5).
Accordingly, we approve attorney Dorothy Nash Holmes’s resignation. SCR
93(5)(a)(2). The petition is hereby granted.

It is so ORDERED.

%

ec: Bar Counsel, State Bar of Nevada
Dorothy Nash Holmes
Executive Director
Admissions Office, United States Supreme Court

Supreme Court
OF
NEVADA

(0) 1947A oH